Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/29/2020; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 does not include further limitations on claim 12.  Claim 13 was interpreted as being dependent on claim 11 which follows the treatment that applicant followed on the application for other embodiments.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190261287-A1 to Deenoo in view of US-20180255607-A1 to Nagaraja.

Regarding claim 1 Deenoo teaches a method for wireless communication comprising: monitoring, at a communication node configured to operate in a connected discontinuous reception mode (Fig. 17, discloses a method of PDCCH monitoring in a wireless transmit/receive unit in a connected mode discontinuous reception), a first plurality of reference (P.92, discloses the reference signals described as beam reference signals (BRS)  such as DMRS, CSI-RS, SRS) signals in a time window that overlaps at least partially with a semi-active time or an active time within a discontinuous reception cycle of the communication node (P.94, disclose a define time within the DRX for active time for decoding of DCI information with semi-persistent scheduling within the reception cycle); detecting a beam failure event based on the first plurality of reference signals, wherein the beam failure event is triggered when a channel quality falls below a predetermined threshold (P.220-221, discloses a beam failure event described as beam as part of the beam reference signal that is below a threshold the WTR may measure the BRS associated with the last used DL TX beam using one or more RX beams, P221 discloses the threshold may be based on a reference signal  SINR or power); and but does not teach...transmitting a request for beam recovery in response to the beam failure event.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo by incorporating the teachings of Nagaraja because it teaches a method and apparatus in a wireless device where the base station may transmit parameters to a user in a connected discontinuous reception and performing beam management parameter and the UE may monitor measurement reports that may indicate a reconfiguration to a new beam or the active beam pair (Nagaraja, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Deenoo teaches a method for wireless communication, comprising: transmitting a plurality of references signals in a time widow that overlaps at least partially with a semi-active time or an active time within a discontinuous reception cycle of a communication node, the communication node configured to operate in a connected discontinuous reception mode(P.94, disclose a define time within the DRX for active time for decoding of DCI information with semi-persistent scheduling within the reception cycle); does not teach and receiving, from the communication node, a request for beam recovery in response to a beam 

Nagaraja teaches...receiving, from the communication node, a request for beam recovery in response to a beam failure event that is determined in part based on the plurality of reference signals, wherein the request includes information of beam candidates for beam recovery (P.82, Lns. 7-10, receiving a request for beam recovery in response to the beam failure described as the various responses to beam failure including when the beam quality is determined to be poor in all directions associated with downlink RS measurements the ue performing beam recovery procedure, RLF, or forward handover).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo by incorporating the teachings of Nagaraja because it teaches a method and apparatus in a wireless device where the base station may transmit parameters to a user in a connected discontinuous reception and performing beam management parameter and the UE may monitor measurement reports that may indicate a reconfiguration to a new beam or the active beam pair (Nagaraja, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Deenoo teaches an apparatus for wireless communication, comprising (Abs): a processor (Fig. 1B, P39); and a memory including processor-executable 

Nagaraja teaches...transmitting a request for beam recovery in response to the beam failure event (P.82, discloses transmitting a request for beam recovery in response to the beam failure described as the various responses to beam failure including when the beam quality is determined to be poor in all directions associated with downlink RS measurements the ue performing beam recovery procedure, RLF, or forward handover).



Regarding claim 16 Deenoo teaches...an apparatus for wireless communication (Abs), comprising: a processor (Fig. 1B, P. 39); and a memory including processor-executable instructions stored thereon, the processor­ executable instructions upon execution by the processor configures the processor to (P. 262): transmit a plurality of references signals in a time widow that overlaps at least partially with a semi-active time or an active time within a discontinuous reception cycle of a communication node that is configured to operate in a connected discontinuous reception mode (P.94, disclose a define time within the DRX for active time for decoding of DCI information with semi-persistent scheduling within the reception cycle), but does not teach... and receive, from the communication node, a request for beam recovery in response to a beam failure event that is determined in part based on the plurality of reference signals, wherein the request includes information of beam candidates for beam recovery.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo by incorporating the teachings of Nagaraja because it teaches a method and apparatus in a wireless device where the base station may transmit parameters to a user in a connected discontinuous reception and performing beam management parameter and the UE may monitor measurement reports that may indicate a reconfiguration to a new beam or the active beam pair (Nagaraja, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 2, 7, 12,and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190261287-A1 to Deenoo, and US-20180255607-A1 to Nagaraja in view of ZTE, “Discussion on beam recovery mechanism: R1-1704400 from here on ZTE.

Regarding claim 2 Deenoo and Nagaraja teach the method of claim 1, Nagaraja teaches... wherein the request includes information of the one or more candidate beams for beam recovery (P.82, discloses transmitting a request for beam recovery in response to the beam failure described as the various responses to beam failure including when the beam quality is determined to be poor in all directions associated with downlink RS measurements the ue performing beam recovery procedure, RLF, or forward handover).but does not teach...further comprising, after detecting the beam failure event: identifying, based on a second plurality of reference signals, one or more candidate beams for re-establishing a beam pair link for the associate control channel, 

ZTE teaches... further comprising, after detecting the beam failure event: identifying, based on a second plurality of reference signals, one or more candidate beams for re-establishing a beam pair link for the associate control channel (Section 2, item b), option 1 and 2, discloses identifying based on the second plurality of reference signals described as CSI-RS, DMRS, identifying one or more candidates beams for establishing beam pair links for the associate control channel described as PDCCH. ),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of ZTE because it teaches a method and apparatus of beam-related configuration for control is flexible allowing for complex situations such as multiple control channel and multiple beam allowing for the implementation of various options (ZTE, section 2 – Beam Monitoring 

Regarding claim 7 Deenoo and Nagaraja teaches...the method of claim 6, but does not teach... wherein the request further includes information of the communication node.

ZTE teaches... wherein the request further includes information of the communication node (section 5.1 reporting of recovery information alternatives for including type of information of the communication node as part of the request see alt 1, 2, and 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of ZTE because it teaches a method and apparatus of beam-related configuration for control is flexible allowing for complex situations such as multiple control channel and multiple beam allowing for the implementation of various options (ZTE, section 2 – Beam Monitoring proposal 1 and section 3, proposal 2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Deenoo and Nagaraja teach the apparatus of claim 11, Nagaraja teaches...wherein the processor is configured to: wherein the request includes information of 

ZTE teaches... further comprising, after detecting the beam failure event: identifying, based on a second plurality of reference signals, one or more candidate beams for re-establishing a beam pair link for the associate control channel (Section 2, item b), option 1 and 2, discloses identifying based on the second plurality of reference signals described as CSI-RS, DMRS, identifying one or more candidates beams for establishing beam pair links for the associate control channel described as PDCCH. ),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of ZTE because it teaches a method and apparatus of beam-related configuration for control is flexible allowing for complex situations such as multiple control channel and multiple beam allowing for the implementation of various options (ZTE, section 2 – Beam Monitoring proposal 1 and section 3, proposal 2). The motivation is that by applying a well-known standard 

Regarding claim 17 Deenoo and Nagaraja the apparatus of claim 16, but does not teach...wherein the request further includes information of the communication node.

ZTE teaches... wherein the request further includes information of the communication node (section 5.1 reporting of recovery information alternatives for including type of information of the communication node as part of the request see alt 1, 2, and 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of ZTE because it teaches a method and apparatus of beam-related configuration for control is flexible allowing for complex situations such as multiple control channel and multiple beam allowing for the implementation of various options (ZTE, section 2 – Beam Monitoring proposal 1 and section 3, proposal 2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 3, 4, 8, 9, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190261287-A1 to Deenoo, and US-20180255607-A1 to Nagaraja in view of US-20210212153-A1 to Siomina.

Regarding claim 3 Deenoo and Nagaraja teach the method of claim 1, but does not teach...wherein a start time of the time window is located prior to the active time within the discontinuous reception cycle of the communication node, the start time of the time window determined based on a length of the semi-active time within the discontinuous reception cycle of the communication node.

Siomina teaches... wherein a start time of the time window is located prior to the active time within the discontinuous reception cycle of the communication node, the start time of the time window determined based on a length of the semi-active time within the discontinuous reception cycle of the communication node (P.56, discloses the start time of the window is located prior to the active time within the discontinuous reception cycle determined on the length of the semi-active described as the paging transmission window). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of Siomina because it teaches a method and apparatus of obtaining a length of paging transmission (timing window) within the dxr cycle (Siomina, Abs). The motivation is that by 

Regarding claim 4 Deenoo and Nagaraja teach the method of claim 1, but does not teach...wherein a start time of the time window is same as a start time of the active time within the discontinuous reception cycle of the communication node.

Siomina teaches... wherein a start time of the time window is same as a start time of the active time within the discontinuous reception cycle of the communication node (P.57, discloses the start time of the time window is same as a start time of the active within the DXR reception clycle of the communication node described as start time of the paging transmission window same as the start of the active time within the dxr).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of Siomina because it teaches a method and apparatus of obtaining a length of paging transmission (timing window) within the dxr cycle (Siomina, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Regarding claim 8 Deenoo and Nagaraja teaches...the method of claim 6, but does not teach...wherein a start time of the time window is located prior to the active time within the discontinuous reception cycle of the communication node, the start time of the time window 

Siomina teaches... wherein a start time of the time window is located prior to the active time within the discontinuous reception cycle of the communication node, the start time of the time window determined based on a length of the semi-active time within the discontinuous reception cycle of the communication node (P.56, discloses the start time of the window is located prior to the active time within the discontinuous reception cycle determined on the length of the semi-active described as the paging transmission window). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of Siomina because it teaches a method and apparatus of obtaining a length of paging transmission (timing window) within the dxr cycle (Siomina, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Deenoo and Nagaraja teaches...the method of claim 6, but does not teach...wherein a start time of the time window is same as a start time of the active time within the discontinuous reception cycle of the communication node.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of Siomina because it teaches a method and apparatus of obtaining a length of paging transmission (timing window) within the dxr cycle (Siomina, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Deenoo and Nagaraja teach the apparatus of claim 12, but does not teach...wherein a start time of the time window is located prior to the active time within the discontinuous reception cycle, the start time of the time window determined based on a length of the semi-active time within the discontinuous reception cycle.

Siomina teaches... wherein a start time of the time window is located prior to the active time within the discontinuous reception cycle of the communication node, the start time of the time window determined based on a length of the semi-active time within the discontinuous reception cycle of the communication node (P.56, discloses the start time of the window is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of Siomina because it teaches a method and apparatus of obtaining a length of paging transmission (timing window) within the dxr cycle (Siomina, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Deenoo and Nagaraja teach the apparatus of claim 11, but does not teach...wherein a start time of the time window is same as a start time of the active time within the discontinuous reception cycle.

Siomina teaches... wherein a start time of the time window is same as a start time of the active time within the discontinuous reception cycle of the communication node (P.57, discloses the start time of the time window is same as a start time of the active within the DXR reception clycle of the communication node described as start time of the paging transmission window same as the start of the active time within the dxr).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by 
Regarding claim 18 Deenoo and Nagaraja the apparatus of claim 16, but does not teach...wherein a start time of the time window is located prior to the active time within the discontinuous reception cycle of the communication node, the start time of the time window determined based on a length of the semi-active time within the discontinuous reception cycle of the communication node.

Siomina teaches... wherein a start time of the time window is located prior to the active time within the discontinuous reception cycle of the communication node, the start time of the time window determined based on a length of the semi-active time within the discontinuous reception cycle of the communication node (P.56, discloses the start time of the window is located prior to the active time within the discontinuous reception cycle determined on the length of the semi-active described as the paging transmission window). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of Siomina because it teaches a method and apparatus of obtaining a length of paging transmission (timing window) within the dxr cycle (Siomina, Abs). The motivation is that by .

Claims 5, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190261287-A1 to Deenoo, and US-20180255607-A1 to Nagaraja in view of US-20150312961-A1 to Sun.

Regarding claim 5 Deenoo and Nagaraja teach the method of claim 1, but does not teach...wherein a length of the time window is less than half of a length of the active time within the discontinuous reception cycle of the communication node.

Sun teaches... wherein a length of the time window is less than half of a length of the active time within the discontinuous reception cycle of the communication node (P.29, discloses a length of a time window is less than a half of a length of the active window within the discontinuous reception cycle of the communication node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of Sun because it teaches a method and apparatus of determining a dormancy timer value of a device based on the traffic information of a radio link (Sun, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Regarding claim 10 Deenoo and Nagaraja teaches...the method of claim 6, but does not teach...wherein a length of the time window is less than half of a length of the active time within the discontinuous reception cycle of the communication node.

Sun teaches... wherein a length of the time window is less than half of a length of the active time within the discontinuous reception cycle of the communication node (P.29, discloses a length of a time window is less than a half of a length of the active window within the discontinuous reception cycle of the communication node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of Sun because it teaches a method and apparatus of determining a dormancy timer value of a device based on the traffic information of a radio link (Sun, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15 Deenoo and Nagaraja teach the apparatus of claim 11, but does not teach...wherein a length of the time window is less than half of a length of the active time within the discontinuous reception cycle.

Sun teaches... wherein a length of the time window is less than half of a length of the active time within the discontinuous reception cycle of the communication node (P.29, discloses a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deenoo and Nagaraja by incorporating the teachings of Sun because it teaches a method and apparatus of determining a dormancy timer value of a device based on the traffic information of a radio link (Sun, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See from PTO-892: US-20190053313-A1 to Zhuo discloses; WO-2018171476-A1 to Huang discloses beam pairs and thresholds .Page 4, Ln. 51.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476